Citation Nr: 1450363	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to January 20, 2009, an evaluation in excess of 20 percent on and after January 21, 2009 and prior to December 9, 2013, and an evaluation in excess of 30 percent on and after December 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Friend




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2007, July 2009 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2007, the RO granted service connection for bilateral hearing loss with an evaluation of 0 percent effective September 18, 2006.  In January 2009, the RO raised the Veteran's evaluation to 20 percent effective January 21, 2009, based on audiometric results obtained at a January 21, 2009 VA examination.  Following a remand by the Board in October 2013, the RO increased the Veteran's evaluation to 30 percent disabling effective December 9, 2013, based on audiometric results obtained at a December 9, 2013 VA examination.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the electronic claims file.

In October 2013, the Board remanded the claim to schedule the Veteran for a VA examination.  An examination was afforded in December 2013 and the report provided the information necessary to properly rate the Veteran's service-connected disability pursuant to VA regulations.  Because the RO complied with the Board's remand instructions, a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  Prior to January 20, 2009, the Veteran's service-connected bilateral hearing loss was manifested by at worst Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  As of January 20, 2009, the Veteran had exceptional hearing loss pursuant to 38 C.F.R. § 4.86; pursuant to this regulation, VA used only puretone threshold averages to calculate the proper evaluation and speech discrimination test results were not used in rating the Veteran's disability.

3.  On and after January 21, 2009 and prior to December 9, 2013, the Veteran's service-connected bilateral hearing loss was manifested by Level V hearing acuity bilaterally.

4.  As of December 9, 2013, the Veteran's service-connected bilateral hearing loss was manifested by Level VI hearing acuity in the right ear and Level VII acuity in the left ear; there is no indication the Veteran's hearing loss has worsened since December 9, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected bilateral hearing loss prior to January 20, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2014).

2.  The criteria for an evaluation in excess of 20 percent for service-connected bilateral hearing loss on and after January 21, 2009 and prior to December 9, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2014).

3.  The criteria for an evaluation in excess of 30 percent for service-connected bilateral hearing loss on and after December 9, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (SOC). 

In this case, the Veteran was provided with VCAA notice in September 2006 prior to the grant of service connection for bilateral hearing loss in January 2007.  The letter informed the Veteran of the evidence necessary to establish service connection.  The December 2007 SOC, along with numerous other communications, provided the Veteran with the relevant rating criteria for hearing loss.  The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with adequate audiological examinations.  The Veteran's service treatment records, VA treatment records and private treatment records appear in the claims file.  The Veteran has not identified any additional records that VA needs to obtain for an equitable disposition of the claim.

The Veteran was afforded five VA examinations in connection with his claim.   The examinations in January 2007, August 2007, January 2009, May 2009 and December 2013 provide the information required to determine the appropriate disability ratings under the schedular criteria.   
In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, each examiner mentioned the Veteran's difficulty hearing, especially without hearing aids.  The Board has the entire record for review, including VA treatment records from the entire appeal period and numerous statements submitted by the Veteran.  The Board concludes that the requirement that the functional effects of the hearing disability be described has been effectively met. 

Notably, the record contains many statements in support of claim and numerous pages of lay testimony.  The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and that such adjudication will not be prejudicial.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement to increased ratings

The Veteran contends that he should have been afforded a compensable rating from the date of the grant of service connection.  He emphasizes that he is a Vietnam combat veteran and that hearing aids are necessary for him to hear well.  In his opinion, it is unreasonable that a bilateral hearing loss that is "substantiated at over 50% in both ears" should be compensated less than someone with 100 percent deafness in one ear and normal hearing in the other. See 2007 Statement in Support of Claim.  In addition, the Veteran argues that speech discrimination testing never accurately represented the extent of his hearing loss when he is not in a sound proof box, i.e. in the presence of background noise.  He considers this method of testing to be flawed and unfair when considering "real life and the everyday experience."  Id.  

Prior to discussing the facts in his case, the Veteran is reminded that the Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c).  See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 'the law as it exists . . .'). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical, and therefore nondiscretionary, application of the rating criteria).  

The rating schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz , divided by four). 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear. 38 C.F.R. § 4.85 . 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) . When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(b) . That numeral is then elevated to the next higher Roman numeral. Id. Each ear is evaluated separately. Id.  

In January 2007, the Veteran underwent a VA examination in connection with his claim for service connection.  An audiogram yielded the following results with puretone thresholds, measured in decibels:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
45
50
55
      65
Left Ear
25
45
50
55
70

The puretone threshold average was 54 decibels in the right ear and 55 decibels in the left ear.  Speech discrimination scores using the Maryland CNC test were 90 percent in the right ear and 92 percent in the left ear.   Based on Table VI, the Veteran had Level I hearing acuity in the left ear and Level II hearing acuity in the right ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the time of the January 2007 examination.

Another VA examination was afforded in August 2007.  An audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
50
60
60
      65
Left Ear
30
50
55
65
80

The puretone threshold average was 59 decibels in the right ear and 63 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 92 percent in the right ear and 90 percent in the left ear.  Based on Table VI, the Veteran had Level III hearing acuity in the right ear and Level II hearing acuity in the left ear.  Although the audiogram results do show a worsening in the Veteran's hearing relative to the January 2007 examination, when applying Table VII, the Veteran still had noncompensable hearing loss at the time of the August 2007 examination.

In September 2007, the Veteran was fitted with hearing aids.  Notably, the use of hearing aids is evidence that a veteran has impaired hearing; however, such evidence alone does not establish that the hearing loss disability had risen to a compensable level nor does it provide automatic entitlement to an increased rating.
 
At a January 2008 psychiatry evaluation at VA, the doctor noted the Veteran was hard of hearing and did not hear him when he called to him in the waiting room.  The Veteran indicated he was unable to hear in spite of having hearing aids and felt frustrated with VA for refusing him compensation.

In January 2009, the Veteran was afforded another VA examination.  The Veteran indicated difficulty understanding speech in the presence of noise, particularly women and children's voices.  An audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
55
60
60
      85
Left Ear
60
55
60
70
75

The puretone threshold average was 62.5 decibels in the right ear and 67.5 decibels in the left ear.  Speech discrimination scores using the Maryland CNC test were 34 percent bilaterally, and it was noted that such scores were "at limits of equipment."  Due to the fact that the speech discrimination scores could not be applied due to the limitations of equipment, the Veteran was scheduled for a new examination.  

At the May 2009 VA examination, an audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
50
55
65
70
      85
Left Ear
45
55
65
70
80

The puretone threshold average was 69 decibels in the right ear and 67 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 90 percent for the right ear and 84 percent for the left ear.  

Upon review of both the January 2009 and May 2009 audiometric results, the Veteran had exceptional hearing loss as defined by 38 C.F.R. § 4.86(a) because the puretone thresholds at each of the four specified frequencies was 55 decibels or more.  Consulting Table VI and Table VIA as instructed in 38 C.F.R. § 4.86(a), the use of Table VIA is more favorable to the Veteran and indicates Level V hearing acuity bilaterally at both the January 2009 and May 2009 examinations.  Notably, the determination, using Table VIA, relied only on puretone threshold average.  Speech discrimination test scores were not considered in the finding, based on Table VII, that a 20 percent rating, but no higher, was the appropriate rating.

Thereafter, in May 2009, the Veteran submitted a statement from a friend who indicated she had known him for six years and had to look straight at him when she talked if he was not wearing his hearing aids.  In addition, she indicated that if there was a lot of background noise, she had to speak directly into his ear even when he was wearing his hearing aids and that he went through hearing aid batteries on a weekly basis.

In May 2012, the Board remanded the claim for another examination to assess the severity of the Veteran's hearing loss.  This examination was scheduled for September 2012.  The Veteran failed to report to the examination.  In October 2013, the Board found that the Veteran had shown good cause for his failure to report and remanded the claim again for a VA examination which was provided in December 2013.

At the December 9, 2013 VA examination, the Veteran indicated he could not hear people when they talk to him; could not hear the blinker in the car or someone across the room.  He indicated that without his hearing aids, he could not hear anything.  An audiogram yielded the following results with puretone thresholds, measured in decibels:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
60
65
70
80
      90
Left Ear
60
70
70
85
105

The puretone threshold average was 76 decibels in the right ear and 83 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 80 percent for the right ear and 72 percent for the left ear.  Again, audiometric results showed exceptional hearing loss under 38 C.F.R. § 4.86(a) and upon review of Table VI and Table VIA, the Board finds the use of puretone threshold average without consideration of the speech discrimination tests to be most favorable for the Veteran.  Under Table VIA, the Veteran had Level VI hearing acuity in the right ear and Level VII hearing acuity in the left ear on December 9, 2013.  Table VII indicates that a 30 percent rating, but no higher, was appropriate.

Based on a review of the objective evidence of record in light of the statutorily mandated method of evaluating hearing disabilities, the Board finds that the audiometric findings between January 2007 and December 2013 do not demonstrate that the Veteran is entitled to higher evaluations than he is currently assigned.

The Board has carefully considered the lay statements submitted by the Veteran and his representative regarding his inability to hear well. The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  The Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  

The Board acknowledges the Veteran's numerous statements regarding his opinion that the hearing tests conducted pursuant to the directives of VA regulations do not adequately reflect the impairment caused by his hearing disability in "real life" and his specific disagreement with the use of the speech discrimination test that is administered in a sound proof booth with a head set.  Notably, however, in his case, for all calculations where an audiogram showed exceptional hearing loss pursuant to 38 C.F.R. § 4.86(a), the speech discrimination results were not even considered in the assignment of a disability rating.

It is clear the Veteran's hearing has diminished through the years and the Board recognizes the Veteran's frustration; however, higher evaluations under the schedular criteria cannot be granted in the absence of audiometric findings that indicated entitlement to a higher rating under the appropriate Tables.  In this case, there are no audiometric findings of record indicating that higher ratings than those presently assigned are warranted and, thus, the Board cannot grant an increase in compensation pursuant to the rating schedule.

III. Extraschedular considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In the Appellant's September 2014 Post-Remand Brief, the Veteran's representative argued that extraschedular consideration is warranted in this case based on the Veteran' statements that hearing loss has "severely impaired his activities of daily living and that he is unable to hear anything unless he uses his hearing aids."  The representative contends that this lay testimony, when considered alongside the Veteran's audiometric thresholds, indicates that the available schedular evaluation is inadequate to portray the severity of hearing loss experienced by the Veteran.

The Board has considered the Veteran's difficulty in understanding people when they speak and his heavy reliance on hearing aids, especially in places where there is a lot of background noise.  In finding that extraschedular consideration is not warranted in this case, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests might not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA did find, through clinical studies of veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.   As such, the decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA concerning exceptional patterns of hearing loss.  Table VIA is used in exceptional cases, such as the Veteran's, to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is considered in the current schedular rating criteria and that the use of Table VIA compensates for the Veteran's complaints of hearing difficulty and the functional impairment associated with it.  Based on this conclusion, the Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered that a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased-rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no evidence in the record that the Veteran is unemployable or unable to retain or follow substantially gainful employment due to his service connected disabilities.  He is service-connected for posttraumatic stress disorder (PTSD), hearing loss and tinnitus.  The record reflects that he retired in approximately 2010 and at the time of his VA examination for PTSD in September 2013, he was working on an invention for golf carts.  Because there is no evidence that the Veteran would be unable to retain or follow substantially gainful employment were he to seek it, the Board finds that the issue has not been raised and further contemplation of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss prior to January 20, 2009 is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss on and after January 21, 2009 and prior to December 9, 2013 is denied.

Entitlement to an evaluation in excess of 30 percent for service-connected bilateral hearing loss on and after December 9, 2013 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


